DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painter et al. (US 2017/0111737).
With respect to claim 1, Painter et al. discloses an acoustic energy management system (Fig 1), comprising: an energy receiving device configured to receive an acoustic signal within an input range (item 102, Paragraph 49); an energy dispensing device configured to output a modified signal in response to the acoustic signal (item 104, Paragraphs 49, 55); a computing device coupling the energy receiving device to the energy dispensing device, the computing device configured to dynamically adjust the input range (item 106, Paragraphs 49, 55); and a portable housing for housing each of the energy receiving device and the energy dispensing device (item 112, Paragraph 51).
With respect to claim 2, Painter et al. discloses the acoustic energy management system of claim 1, wherein the energy receiving device comprises a tuned port (Paragraph 45).
With respect to claim 3, Painter et al. discloses the acoustic energy management system of claim 1, wherein the energy receiving device includes a contact for contacting a vibrating object (item 112, Paragraph 45, wherein the enclosure constitutes the contact).
With respect to claim 4, Painter et al. discloses the acoustic energy management system of claim 3, wherein the input range is a frequency range (Paragraph 47).
With respect to claim 6, Painter et al. discloses the acoustic energy management system of claim 1, further comprising a network storage remote from the portable housing (Paragraph 152).
With respect to claim 7, Painter et al. discloses the acoustic energy management system of claim 1 wherein a user interface is usable to adjust the modified signal (Paragraph 64).
With respect to claim 8, Painter et al. discloses the acoustic energy management system of claim 1, wherein the energy receiving device includes a bandpass filter (Paragraph 80).
With respect to claim 9, Painter et al. discloses a method of managing an acoustic signal (Fig 1;Paragraphs 49, 55), comprising: using an energy receiving device to receive an acoustic signal within an input range (item 102; Paragraph 49); processing the acoustic signal; using an energy dispensing device to output the processed acoustic signal (item 104; Paragraphs 49, 55); and configuring a computing device to dynamically adjust the input range (item 106; Paragraphs 49, 55).
With respect to claim 10, Painter et al. discloses the method of claim 9, further comprising processing the acoustic signal by amplifying at least a component thereof (Paragraph 58, item 108).
With respect to claim 11, Painter et al. discloses the method of claim 9, further comprising processing the acoustic signal by canceling at least a component thereof (Paragraph 58).
With respect to claim 12, Painter et al. discloses the method of claim 9, wherein the input range is within an audible frequency range (Paragraph 58).
With respect to claim 13, Painter et al. discloses the method of claim 9, further comprising arranging the energy receiving device and the energy dispensing device in a portable housing (item 112; Paragraph 51).
With respect to claim 14, Painter et al. discloses the method of claim 9, wherein the energy receiving device includes a tuned port (Paragraph 45).
With respect to claim 15, Painter et al. discloses the method of claim 14, wherein the energy dispensing device includes a speaker (Paragraph 51).
With respect to claim 16, Painter et al. discloses the method of claim 15, wherein the computing device is coupled to a network storage (Paragraph 152).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Painter et al. in view of Keys (US 2006/0285695).
With respect to claim 5, Painter et al. discloses the acoustic energy management system of claim 1.
Painter et al. does not disclose that the energy dispensing device includes a microphone.
Keys teaches an acoustic energy management system in which the energy dispensing device includes a microphone (Paragraph 19).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the microphone of Keys with the acoustic energy management system of Painter et al. for the benefit of eliminating the need for patch cable or assessing existing speaker wiring (Paragraph 8 of Keys).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al. in view of Rayner (US 2014/0029782).
With respect to claim 17, Painter et al. discloses an acoustic energy management system (Fig 1), comprising: an energy receiving device configured to receive an acoustic signal within an input range (item 102; Paragraph 49); an energy dispensing device configured to output a modified signal in response to the acoustic signal (item 104; Paragraphs 49, 55); a computing device coupling the energy receiving device to the energy dispensing device (item 106; Paragraphs 49, 55).
Painter et al. does not disclose a user interface comprising an analog actuator; wherein, the input range is user selectable.
Rayner teaches an acoustic energy management system including a user interface comprising an analog actuator; wherein, the input range is user selectable (Paragraph 75).
Before the effective filing date, it would have been obvious to one ordinary skill in the art to combine the analog actuator of the user interface of Rayner with the acoustic energy management system of Painter et al. for the benefit of providing improved frequency response over a wide range of frequencies (Paragraph 10 of Rayner). 
With respect to claim 18, the combination of Painter et al. and Rayner discloses the acoustic energy management system of claim 17. Painter et al. discloses a portable housing for housing the energy receiving device and the energy dispensing device (item 112; Paragraph 51).
With respect to claim 19, the combination of Painter et al. and Rayner discloses the acoustic energy management system of claim 17. Painter et al. discloses that the input range is a frequency range (Paragraph 47).
With respect to claim 20, the combination of Painter et al. and Rayner discloses the acoustic energy management system of claim 19. Painter et al. discloses that the energy receiving device comprises a tuned port (Paragraph 45); and the energy receiving device includes a contact for contacting a vibrating object (item 112, Paragraph 45, wherein the enclosure constitutes the contact).
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Painter does not disclose dynamically adjusting the input range of the acoustic signal. However, paragraphs 49 and 55 describe that the circuit components (equalizer 104 and analyzer 106) make adjustments to the input range of the signal, and that the adjustments are made based on detected values of the audio signal, which indicates that the adjustments to the input range are made dynamically.
Applicant argues that Rayner does not disclose a user interface including an analog actuator that allows for an input range to be user selectable, arguing that the user interface described in paragraph 75 of Rayner only includes two positions corresponding to an on and off position. However, even these two positions are sufficient to anticipate the claimed language, as :on” and “off” states are themselves input ranges. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837